— In a proceeding to invalidate a petition designating James Blake as a candidate in a primary election to be held on September 13, 1994, for nomination of the Democratic Party as its candidate for the public office of Member of the Assembly from the 29th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Hanophy, J.), dated August 16, 1994, which granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellant conceded at oral argument that his counterclaim to validate his designating petition was untimely. Thus, the issue of whether the Board of Elections of the City of New York incorrectly determined that certain signatures were invalid was not properly before the Supreme Court (see, Matter of Krueger v Richards, 59 NY2d 680; Matter of Suarez v Sadowski, 48 NY2d 620). Rosenblatt, J. P., Ritter, Altman and Hart, JJ., concur.